Order entered November 8, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01326-CV

                                 ALFONSO CHAN, Appellant

                                               V.

                 SLK BUILDERS, LLC AND RANDALL DUKE, Appellees

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-09748

                                           ORDER
       Before the Court is the request of Gina Udall, Official Court Reporter for the 160th

Judicial District Court, for a 45-day extension of time to file the reporter’s record. This is an

accelerated appeal and the reporter’s record is currently due on November 12, 2018. We

GRANT the request to the extent the reporter’s record shall be filed by November 26, 2018.

See TEX. R. APP. P. 35.3(c); 4.1(a).


                                                      /s/   ADA BROWN
                                                            JUSTICE